NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with 
                                    Fed. R. App. P. 32.1




              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                Submitted March 21, 2012*
                                 Decided March 21, 2012

                                          Before

                               WILLIAM J. BAUER, Circuit Judge

                               MICHAEL S. KANNE, Circuit Judge

                               ANN CLAIRE WILLIAMS, Circuit Judge

No. 11‐2418

MAHENDRA R. MEHTA,                                 Appeal from the United States District
    Plaintiff‐Appellant,                           Court for the Northern District of Illinois,
                                                   Eastern Division. 
       v.
                                                   No. 11 C 645
ATTORNEY REGISTRATION AND
DISCIPLINARY COMMISSION OF THE                     Elaine E. Bucklo,
SUPREME COURT OF ILLINOIS, et al.,                 Judge.
      Defendants‐Appellees.

                                        O R D E R

       Mahendra Mehta sued the Illinois Supreme Court, the Illinois Attorney Registration
and Disciplinary Commission, and a Review Board of the Commission under 42 U.S.C.
§ 1983. He contends that an order of the Illinois Supreme Court suspending his license to
practice law violated his right to due process. The district court dismissed Mehta’s


       *
         After examining the briefs and record, we have concluded that oral argument is
unnecessary. Thus, the appeal is submitted on the briefs and record. See FED. R. APP. P.
34(a)(2)(C).
No. 11‐2418                                                                              Page 2

complaint for lack of subject‐matter jurisdiction under the Rooker‐Feldman doctrine. See Dist.
of Columbia Court of Appeals v. Feldman, 460 U.S. 462, 482 (1983); Rooker v. Fid. Trust Co., 263
U.S. 413, 415–16 (1923). Because the suspension order was the final judgment of a state
court, we affirm the district court’s judgment dismissing the suit under Rooker‐Feldman.

       The Administrator of the Commission filed a disciplinary complaint against Mehta
in 2008. See ILL. SUP. CT. R. 753(b). The complaint alleged that Mehta converted more than
$100,000 in real‐estate escrow funds and lied to an Illinois court about his authority to take
the funds from his client. After a three‐day evidentiary hearing, a Hearing Board appointed
by the Commission found that Mehta had violated four rules of professional conduct and
recommended that he be disbarred. 

       While the Hearing Board’s recommendation was pending before the Commission’s
Review Board, see ILL. SUP. CT. R. 753(d), the Administrator petitioned the Illinois Supreme
Court under its Rule 774(a) to suspend Mehta’s license, see ILL. SUP. CT. R. 774. Because the
petition initiated a proceeding in the Illinois Supreme Court, the clerk assigned the petition
a docket number and ordered Mehta to show cause why he should not be suspended.
Mehta argued that any discipline should wait until the Commission resolved the Hearing
Board’s recommendation, but the court was unpersuaded. It entered “judgment” and
issued a mandate on December 29, 2010, that suspended Mehta’s license “effective
immediately and until further order of Court.”

       One month later, while the Hearing Board’s recommendation was still pending
before the Review Board, Mehta sued in federal district court, alleging that the suspension
violated his right to due process. He argued that the Illinois Supreme Court’s order created
an “unconstitutional risk of bias” in the Review Board and asked the district court to vacate
the order and dismiss the underlying disciplinary complaint. After the appellees moved to
dismiss, Mehta sought to amend his complaint by adding individual defendants whom the
Commission had appointed to hear his case. The district court dismissed the complaint
under Rooker‐Feldman because Mehta had repeatedly asserted that his claims were
“inextricably intertwined” with the suspension order and denied as moot his request to
amend his complaint. Five days before the dismissal, in a case docketed separately from the
petition to suspend Mehta’s license, the Illinois Supreme Court accepted the Hearing
Board’s recommendation to disbar Mehta. 

        On appeal Mehta argues that since the Administrator petitioned under Rule 774,
which authorizes only an “interim” order of suspension, and since that order suspended
his license merely “until further order” of the court, the order was not a final judgment.
Thus, Mehta concludes, Rooker‐Feldman does not bar his suit. See 28 U.S.C. § 1257(a); Skinner
v. Switzer, 131 S. Ct. 1289, 1297 (2011). But Mehta misunderstands the concept of finality.
No. 11‐2418                                                                                 Page 3

State law determines the finality of a state judicial decision, see United States v. Kashamu, 656
F.3d 679, 683 (7th Cir. 2011), cert. denied, 132 S. Ct. 1046 (2012); U.S. Gypsum Co. v. Ind. Gas
Co., 350 F.3d 623, 628 (7th Cir. 2003), and here Illinois law provides that an interim
suspension order is a final judgment in the Rule 774 proceeding in which it is issued.
Illinois Supreme Court Rule 771(a) provides that “[a]ll orders imposing discipline pursuant
to these rules . . . are final when filed by the clerk of the court.” And Rule 774 contemplates
orders to suspend an attorney “until further order of the court.” 

        A Rule 774 suspension is “interim” only in the sense that a later case, initiated
separately in the Illinois Supreme Court to seek disbarment, might supersede it. That
happened here: The Illinois Supreme Court disbarred Mehta after his suspension, but it did
so in a separate case litigated after it had already issued the mandate for its earlier, final
judgment suspending his license in the Rule 774 proceeding. Because the earlier judgment
was final and preceded his federal lawsuit, Rooker‐Feldman bars this suit. See Exxon Mobil
Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005) (holding that Rooker‐Feldman applies
to “cases brought by state‐court losers complaining of injuries caused by state‐court
judgments rendered before the district court proceedings commenced . . . .”). Thus, Mehta’s
only recourse was to file a petition for certiorari with the Supreme Court of the United
States. See Kan. City S. Ry. Co. v. Koeller, 653 F.3d 496, 503 (7th Cir. 2011), cert. denied, 132 S.
Ct. 855 (2011).     

        Mehta also argues that the district court abused its discretion by declining to let him
amend his complaint, but courts need not permit amendment when it would be futile.
Johnson v. Cypress Hill, 641 F.3d 867, 872 (7th Cir. 2011). Here, adding individual defendants
would not have restored jurisdiction because the complaint would still have sought review
of the Illinois Supreme Court’s judgment and therefore have been barred by Rooker‐
Feldman.

       Accordingly, we AFFIRM the judgment of the district court.